DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reinforced edge” & “at least one support beam” [claim 17] must be shown / depicted / labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.  It appears that Figure 6 might depict these features, but the drawing is devoid of any reference numbers [the specification does not assign reference numbers to these features as well].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, the phrase “the side panel” - singular [lines 6 & 26], is unclear since the use of “two side panels” – plural, was previously established within the claim.  As such, it is not clear which of the side panels or both of the panels includes the attributed further limiting subject matter.  Additionally, in lines 27-28 & 29, the phrase “the fastener” does not have a proper antecedent basis.  In Claim 8, line 3, the phrase “the fasteners” does not have a proper antecedent basis.  Claim 13 is unclear and confusing as presently set forth since the claim recites “a plurality of spring loaded toggle latches” [line 21], then later recites “toggle receptacles” defined in the side panels [line 30], “at least one hook receptacle” defined in the base panel [line 33], “at least one hook receptacle” defined in the top panel [line 34], and “hook and toggle fasteners” [line 36].  As such, the metes and bounds of patent protection being sought by applicant is unascertainable since it is not clear if the toggle latches / receptacles / fasteners along with the hook receptacles are interrelated or if they are separate and distinct features.  In Claim 17, the phrase “the side panel” - singular [lines 6 & 28], is unclear since the use of “two side panels” – plural, was previously established within the claim.  As such, it is not clear which of the side panels or both of the panels includes the attributed further limiting subject matter.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas [US 242,355] in view of Hoen et al., [US 4,522,436].  Nicholas teaches of a kit (fig. 1) that, when assembled, forms a unit of furniture (wardrobe, bureau etc., - col 1), the kit comprising: a back panel (defined here as (A)), a top panel (top / top part – col. 2), a base panel (A”), and two side panels (left and right B) that, when assembled, form a case (fig. 1), the case defining a storage volume (interior) having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (all shown); a plurality of position members (F); wherein the side panel defines at least one upwardly facing support surface (top surface of B’) extending along an x-z plane; wherein the back panel is configured to extend along an x-y plane, the back panel having a top, a bottom, and two sides (shown); wherein each of the side panels has a top, a bottom, and two sides (shown), wherein the side panels are attached to an opposing side of the back panel by a folding hinge (E) at a side of the side panel, wherein the side panels are configured to rotate about the y axis along the hinge from a closed position substantially parallel to the back panel (fig. 2) to an open position that extends along a y-z plane (fig. 1); wherein each of the side panels is configured to define at least one position member receptacle (hole for (F)) on the top of the side panel, with the plurality of position members configured to extend along the y-axis when Nicholas teaches applicant’s basis inventive claimed kit as disclosed {mapped} above, but does not show a plurality of pre-installed spring loaded toggle latches attached to the case as prescribed by applicant.  As to the incorporation of spring loaded toggle latches, Hoen is cited as an evidence reference for the known utilization of spring-loaded toggle latches (fig. 1), wherein a toggle portion (20) of each latch can be mounted to a side panel and at least one hook portion (12) of each latch can be mounted to an outer surface of the bottom of a base panel such that the fastener interacts in an x-z plane, and at least one fastener portion (viewed as a different (12) from another fastener) can be mounted to an inner surface of the top panel such that the fastener interacts in the y-z plane, and wherein the toggle portions reversibly attach to the plurality of hook portions to lock the side panels to the base panel and to lock the side panels to the top panel and to restrict the side panels from relative rotation about the y-axis and restrict the base panel and top panel from y-axis movement relative to the side panels as is conventional in the art.  Hoen teaches the use of a spring-loaded toggle latch which is used to secure two adjacent panels together (col. 2, lines 9-10 & cols. 2-3, lines 67-2).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nicholas by adding spring-loaded toggle latches to the panels used to assembly the case in view of Hoen’s teaching because the addition of the latches would enhance the securing aspect between adjacent panels whereby a positive connection between adjacent panels is maintained.  It is noted that the latch components can be assembled onto their respective panels in varying orientations as long as each of the mating components are secured to panels adjacent to each other while allowing the functionality of the latch fasteners to be maintained.  As to claim 2, the position member is a pin.  As to claim 3, Nicholas shows the use of position member receptacles along the tops of the side panel for accepting pins, but does not show the same along the back panel.  As to this feature, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an additional position member receptacle along the top of the back wall for receiving a position member in a manner similar to the side walls and top panel arrangement since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As to claim 4, the position members may be removably installed.  As to claim 7, the width of the side panels is equal to or less than one half of the width of the back panel (shown).  As to claim 8, wherein upon assembly the side panels swing away from the back panel by rotation along the y axis, and wherein the side panels may be substantially parallel to each other and extend along the y-z plane when the fasteners are locked (such as in the fig. 1 position).  As to claim 9, the kit comprises one shelf (A”) extending along an x-z plane and wherein, upon assembly, the shelf is removably attached to an inside portion of the side panels.  As to claim 11, the unit can be a wardrobe (col. 1).  As to claim 12, wherein the panels can be manufactured from wood (deemed wood due to age of reference) as readily apparent.  As to claims 13, 14 & 16, the prior art teaches applicant's basic inventive claimed kit as structurally disclosed above, but does specifically state a “method” of manufacturing the kit when the components are assembled to form a unit of furniture.  However, the position being taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to assemble the kit components in the manner as prescribed by applicant’s method to form the furniture unit because the normal assembly of Nicholas’s structure would inherently encompass the steps as set forth in view of Hoen’s teaching.
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas and Hoen et al., and further in view of Chan [US 2003/0085640].  The prior art teaches applicant’s basic inventive claimed kit as previously set forth, but does not show the support surface as being a removably affixed support plate.  However, Chan is cited as an evidence reference for the known use of a support plate (8) having a support surface and removably affixed to a pivoting side wall of a unit of furniture in an analogous art.  As such, the position being taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the support surface of the prior art so as to utilize a removable distinct component in view of Chan’s teaching because this arrangement provides an alternative panel supporting feature that is separate from the side wall and easy to install or replace as opposed to an integrally formed support surface if damaged.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., [US 2011/0115350] in view of Hoen et al., [US 4,522,436].  Tsai teaches of a kit (figs. 1-6) that, when assembled, forms a unit of furniture (cabinet – fig. 7), the kit comprising: a back panel (23), a top panel (29), a base panel (26), and two side panels (22, 24) that, when assembled, form a case (fig. 7), the case defining a storage volume (interior) having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (all shown); a plurality of position members (19); wherein the front and back panels define at least one upwardly facing support surface (top surface of (14)) extending along an x-z plane; wherein the back panel is configured to extend along an x-y plane, the back panel having a top, a bottom, and two sides (shown); wherein each of the side panels has a top, a bottom, and two sides (shown), wherein the side panels are attached to an opposing side of the back panel by a folding hinge (18) at a side of the side panel, wherein the side panels are configured to rotate about the y axis along the hinge from a closed position substantially parallel to the back panel (fig. 1) to an open position that extends along a y-z plane (fig. 3); wherein each of the side panels is configured to define at least one position member receptacle (hole for (19)) on the top of the side panel, with the plurality of position members configured to extend along the y-axis when installed into the top of the side panels; wherein the base panel, upon assembly, is configured to extend along an x-z plane (shown), and the base panel may be positioned on top of the support plates surface and between the side panels (fig. 5); wherein the top panel, upon assembly, is configured to extend along an x-z plane, positioned on top of the side panels (fig. 7), wherein the top panel upon assembly may be connected to the side panels by the plurality of position members installed into the top of the side panels and a bottom surface of the top panel (shown and disclosure), and wherein the position members restrict the top panel from relative movement along the x and z axes.  Tsai teaches applicant’s basis inventive claimed kit as disclosed {mapped} above, but does not show a plurality of pre-installed spring loaded toggle latches attached to the case as prescribed by applicant, and does not show the side panels as having the support surface.  As to the incorporation of spring loaded toggle latches, Hoen is cited as an evidence reference for the known utilization of spring-loaded toggle latches (fig. 1), wherein a toggle portion (20) of the fasteners can be mounted to a side panel and at least one hook portion (12) of a fastener can be mounted to an outer surface of a base panel such that the fastener interacts in an x-z plane, and at least one fastener portion (viewed as a different (12) from another fastener) can be mounted to an inner surface of the top panel such that the fastener interacts in the y-z plane, and wherein the toggle portions reversibly attach to the plurality of hook portions to lock the side panels to the base panel and to lock the side panels to the top panel and to restrict the side panels from relative rotation about the y-axis and restrict the base panel and top panel from y-axis movement relative to the side panels as is conventional in the art.  Hoen teaches the use of a spring-loaded toggle latch which is used to secure two adjacent panels together.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai by adding toggle latches to the panels used to assembly the case in view of Hoen’s teaching because the addition of the latches would enhance the securing aspect between adjacent panels whereby a positive connection between adjacent panels is maintained.  As to the location of the support surface, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Tsai by rearranging the location of the support surface (from the front and back panel to the side panels) since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It is noted that the latch components can be assembled onto their respective panels in varying orientations as long as each of the mating components are secured to panels adjacent to each other while allowing the functionality of the latch fasteners to be maintained.  As to claim 2, the position member is a pin/peg.  As to claim 3, Tsai shows the use of a position member receptacles along the back panel (fig 2.).  As to claim 4, the position members may be removably installed.  As to claims 5-6, the prior art teaches applicant’s basic inventive claimed kit as previously set forth, but does not show the support surface as being a removably affixed support plate.  However, Tsai does show the known use of a removable shelf supports (19A) having a support surface and removably affixed to the pivoting side walls (page 4) of the cabinet in an embodiment for supporting shelf panels.  As such, the position being taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the support surface of the prior art so as to utilize a removable distinct component in view of Tsai’s teaching because this arrangement provides an alternative panel supporting feature that is separate from the side wall (not integrally formed) and easy to install or replace as opposed to an integrally formed support surface if damaged.  As to claim 7, the width of the side panels is equal to or less than one half of the width of the back panel (shown).  As to claim 8, wherein upon assembly the side panels swing away from the back panel by rotation along the y axis, and wherein the side panels may be substantially parallel to each other and extend along the y-z plane when the fasteners are locked (such as in the fig. 3 position).  As to claim 9, the kit comprises one shelf (27) extending along an x-z plane and wherein, upon assembly, the shelf is removably attached to an inside portion of the side panels.  As to claim 10, the kit further comprising one or more door panels (30) that, upon assembly, extend along an x-y plane when closed so as to seal all or a portion of the case storage volume, and wherein the one or more door panels may be pivotally attached to a front portion of the side panels when assembled.  As to claim 11, the unit can be a cabinet (page 3).  As to claim 12, wherein the panels can be manufactured from wood, metal or plastic (all materials readily available at the time).  As to claims 13-16, the prior art teaches applicant's basic inventive claimed kit as structurally disclosed above, but does not specifically state a “method” of manufacturing the kit when the components are assembled to form a unit of furniture.  However, the position being taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to assemble the kit components in the manner as prescribed by applicant’s method to form the furniture unit because the normal assembly of Tsai’s structure would inherently encompass the steps as set forth in view of Hoen’s teaching.
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas and Hoen et al., and further in view of Additon [US 889,741].  Nicholas teaches of a unit of furniture (fig. 1) comprising: a back panel (defined here as (A)), a top panel (top / top part – col. 2), a base panel (A”), and two side panels (left and right B) that, when assembled, form a case (fig. 1), the case defining a storage volume (interior) having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (all shown); a plurality of position members (F); wherein the side panel defines at least one upwardly facing support surface (top surface of B’) extending along an x-z plane; wherein the back panel is configured to extend along an x-y plane, the back panel having a top, a bottom, and two sides (shown); wherein each of the side panels has a top, a bottom, and two sides (shown) and is attached to an opposing side of the back panel by a folding hinge (E) at a side of the side panel, wherein the side panels are configured to rotate about the y axis along the hinge from a closed position substantially parallel to the back panel (fig. 2) to an open position that extends along a y-z plane (fig. 1); wherein each of the side panels is configured to define at least one position member receptacle (hole for (F)) on the top of the side panel, with the plurality of position members configured to extend along the y-axis when installed into the top of the side panels; wherein the base panel, upon assembly, is configured to extend along an x-z plane (shown), and the base panel may be positioned on top of the support surface and between the side panels (fig. 1); wherein the top panel, upon assembly, is configured to extend along an x-z plane, positioned on top of the side panels (as readily apparent when attached), wherein the top panel upon assembly may be connected to the side panels by the plurality of position members installed into the top of the side panels and a bottom surface of the top panel (col. 2), and wherein the position members restrict the top panel from relative movement along the x and z axes.  Nicholas teaches applicant’s basis inventive claimed kit as disclosed {mapped} above, but does not show flexible fasteners attached to the case as prescribed by applicant and does not show the top panel as having a reinforced edge proximate an outer edge and at least one support beam coupled to an inner surface as prescribed by applicant.  As to the incorporation of flexible fasteners, Hoen is cited as an evidence reference for the known utilization of flexible fasteners (fig. 1), wherein a toggle portion (20) of the fasteners can be mounted to a side panel and at least one hook portion (12) of a fastener can be mounted to an outer surface of a base panel such that the fastener interacts in an x-z plane, and at least one fastener portion (viewed as a different (12) from another fastener) can be mounted to an inner surface of the top panel such that the fastener interacts in the y-z plane, and wherein the toggle portions reversibly attach to the plurality of hook portions to lock the side panels to the base panel and to lock the side panels to the top panel and to restrict the side panels from relative rotation about the y-axis and restrict the base panel and top panel from y-axis movement relative to the side panels as is conventional in the art.  Hoen teaches the use of a spring-loaded toggle latch which is used to secure two adjacent panels together.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nicholas by adding toggle latches to the panels used to assembly the case in view of Hoen’s teaching because the addition of the latches would enhance the securing aspect between adjacent panels whereby a positive connection between adjacent panels is maintained.  It is noted that the latch components can be assembled onto their respective panels in varying orientations as long as each of the mating components are secured to panels adjacent to each other while allowing the functionality of the latch fasteners to be maintained.  As to the incorporation of a reinforced edge along with one support beam on the top panel, Additon is cited as an evidence reference for the known use of a folding unit of furniture (fig. 1) where a top panel (E) is provided with a reinforced edge (E1) proximate an outer edge of the top panel and at least one support beam (E2) coupled to an inner surface of the top panel, whereby a side panel (A) is configured to fit between the support beam and the reinforced edge of the top panel (once assembled the side panel would be inward of the reinforced edge and outward of the beam and thereby between the features – note fig. 7  of Additon).  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device so as to incorporate the top panel features as outlined above because this arrangement would enhance the stability of the furniture unit since the addition of the reinforced edge and beam would help to make the device more rigid once all the components are coupled into place during assembly.  As to claim 18, a single fastener can be used to couple each side panel to the base panel as dictated by the needs and/or preferences of the user / designer.
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Hoen et al., and further in view of Additon [US 889,741].  Tsai teaches of a unit of furniture (cabinet – fig. 7) comprising: a back panel (23), a top panel (29), a base panel (26), and two side panels (22, 24) that, when assembled, form a case (fig. 7), the case defining a storage volume (interior) having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (all shown); a plurality of position members (19); wherein the front and back panels define at least one upwardly facing support surface (top surface of (14)) extending along an x-z plane; wherein the back panel is configured to extend along an x-y plane, the back panel having a top, a bottom, and two sides (shown); wherein each of the side panels has a top, a bottom, and two sides (shown) and is attached to an opposing side of the back panel by a folding hinge (18) at a side of the side panel, wherein the side panels are configured to rotate about the y axis along the hinge from a closed position substantially parallel to the back panel (fig. 1) to an open position that extends along a y-z plane (fig. 3); wherein each of the side panels is configured to define at least one position member receptacle (hole for (19)) on the top of the side panel, with the plurality of position members configured to extend along the y-axis when installed into the top of the side panels; wherein the base panel, upon assembly, is configured to extend along an x-z plane (shown), and the base panel may be positioned on top of the support plates surface and between the side panels (fig. 5); wherein the top panel, upon assembly, is configured to extend along an x-z plane, positioned on top of the side panels (fig. 7), wherein the top panel upon assembly may be connected to the side panels by the plurality of position members installed into the top of the side panels and a bottom surface of the top panel (shown and disclosure), and wherein the position members restrict the top panel from relative movement along the x and z axes.  Tsai teaches applicant’s basis inventive claimed kit as disclosed {mapped} above, but does not show flexible fasteners attached to the case as prescribed by applicant, does not show the side panels as having the support surface, and does not show the top panel as having a reinforced edge proximate an outer edge and at least one support beam coupled to an inner surface as prescribed by applicant.  As to the incorporation of flexible fasteners, Hoen is cited as an evidence reference for the known utilization of flexible fasteners (fig. 1), wherein a toggle portion (20) of the fasteners can be mounted to a side panel and at least one hook portion (12) of a fastener can be mounted to an outer surface of a base panel such that the fastener interacts in an x-z plane, and at least one fastener portion (viewed as a different (12) from another fastener) can be mounted to an inner surface of the top panel such that the fastener interacts in the y-z plane, and wherein the toggle portions reversibly attach to the plurality of hook portions to lock the side panels to the base panel and to lock the side panels to the top panel and to restrict the side panels from relative rotation about the y-axis and restrict the base panel and top panel from y-axis movement relative to the side panels as is conventional in the art.  Hoen teaches the use of a spring-loaded toggle latch which is used to secure two adjacent panels together.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai by adding toggle latches to the panels used to assembly the case in view of Hoen’s teaching because the addition of the latches would enhance the securing aspect between adjacent panels whereby a positive connection between adjacent panels is maintained.  As to the location of the support surface, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Tsai by rearranging the location of the support surface (from the front and back panel to the side panels) since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It is noted that the latch components can be assembled onto their respective panels in varying orientations as long as each of the mating components are secured to panels adjacent to each other while allowing the functionality of the latch fasteners to be maintained.  As to the incorporation of a reinforced edge along with one support beam on the top panel, Additon is cited as an evidence reference for the known use of a folding unit of furniture (fig. 1) where a top panel (E) is provided with a reinforced edge (E1) proximate an outer edge of the top panel and at least one support beam (E2) coupled to an inner surface of the top panel, whereby a side panel (A) is configured to fit between the support beam and the reinforced edge of the top panel (once assembled the side panel would be inward of the reinforced edge and outward of the beam and thereby between the features – note fig. 7  of Additon).  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device so as to incorporate the top panel features as outlined above because this arrangement would enhance the stability of the furniture unit since the addition of the reinforced edge and beam would help to make the device more rigid once all the components are coupled into place during assembly.  As to claim 18, a single fastener can be used to couple each side panel to the base panel as dictated by the needs and/or preferences of the user / designer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various foldable furniture units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 21, 2021



/James O Hansen/Primary Examiner, Art Unit 3637